DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticiapted by Saito et al. (US 2008/0223925 A1).
Regarding claim 1, Saito teaches a smart card (Fig. 6A) comprising:
a smart card substrate (303) comprising a first opening (304); and a fingerprint sensor module (304) arranged within the first opening (Fig. 6A), the fingerprint sensor module comprising:
a fingerprint sensor device (116) comprising a sensing array consisting of a plurality of sensing elements, the sensor device being configured to acquire an image of a finger placed on a sensing surface of the fingerprint sensor module [0073, 0074];
a fingerprint sensor module substrate comprising a second opening (102);
wherein the fingerprint sensor device is arranged in the second opening of the substrate (132) and wherein the substrate comprises an antenna embedded in the substrate (104, 106), the antenna being electrically connected to the fingerprint sensor device (Fig. 1A).

Regarding claim 3, Saito teaches wherein the antenna is arranged below the fingerprint sensor device, on a side of the fingerprint sensor device opposite the side comprising the sensing array (Fig. 1C).
Regarding claim 4, Saito teaches wherein the substrate comprises a plurality of conductive layers, and wherein the antenna is formed in said plurality of conductive layers of the substrate (Fig. 1C).
Regarding claim 5, Saito teaches wherein the substrate is a laminate substrate comprising a plurality of carrier layers (102) interspaced with a plurality of electrically conductive layers (118) (Fig. 1C) [0063].
Regarding claim 6, Saito teaches wherein the substrate is an epoxy-based laminate substrate [0063].
Regarding claim 7, Saito teaches wherein the substrate comprises a glass or ceramic material having a plurality of electrically conductive layers embedded therein [0063].
Regarding claim 8, Saito teaches wherein the opening of the substrate is a recess in the substrate (Fig. 1C).
Regarding claim 9, Saito teaches wherein the opening of the substrate is a through hole through the substrate (Fig. 1C).
Regarding claim 10, Saito teaches wherein the fingerprint sensor device comprises at last one connection pad (116) located adjacent to the sensing array, and wherein the fingerprint sensor device is electrically connected to the antenna via the connection pad (118).

Regarding claim 12, Saito teaches wherein the connection pad is located in the same plane as the sensing array (Fig. 1C).
Regarding claim 13, Saito teaches further comprising a via connection in said substrate, wherein the connection pad is electrically connected to the antenna by means of the via connection (hole 132).
Regarding claim 14, Saito teaches wherein the substrate comprises substrate connection pads for electrically connecting the fingerprint sensor module to external circuitry (PCB 118).
Regarding claim 15, Saito teaches wherein the fingerprint sensor module is arranged in an opening of the smart card and electrically connected to smart card circuitry by means of a substrate connection pad (118, Fig. 1C).
Regarding claim 16, this claim is analogous to the claims above and is therefore also taught by Saito.
Regarding claims 17 and 18, Saito further teaches depositing a mold material surrounding filling a space between the fingerprint sensor device and the sidewalls of the substrate recess to mechanically attach the fingerprint sensor device to the substrate [0064].
Response to Arguments
Applicant's arguments filed 3/8/22 have been fully considered but they are not persuasive.
Applicant argues that Saito does not teach the fingerprint sensor module substrate that is separate and different from the smart card substrate. However, Saito, in another embodiment (Fig. 6A), teaches a device in which a card is inserted into a passport. In this case, the passport is the “smart card substrate” as claimed and the card that is inserted into the passport has the fingerprint sensor on it and is the “fingerprint sensor module substrate”. The smart card substrate includes the opening (305) through which the fingerprint sensor is accessible Therefore, these arguments are not found to be persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876